Title: To Benjamin Franklin from Thomas Digges, 9 January 1780
From: Digges, Thomas
To: Franklin, Benjamin



Dr. Sir
London 9. Jany 1780
I am without any of your favors since that by Mr. Luard, & my last to you are of the 9th. & 17th Decr. I wish to have some other name than that of Franklin to direct to, & put under cover to Monsr. Grand; as it will pass better in the Post Office, & be more secure in point of my personal safety—in one of my late letters I mentiond that of B: Forbes, as a name which might be usd whenever I had any thing to say by Common post: as Capn. H——ns arrest brought on me much trouble, I am warnd by that, & other hostile appearances here, to be as cautious as possible. I have never yet faild in getting safely any Letter directed as the last from Mr Franklin Jur. Mr. W. singleton Church Nandos Coffee House London, where I get a friend to take them up as Mr. Church; if made up in the common small manner the better.
This will be given you by Mr. ——— Barber, who will return to Londn in a very few days & bear any thing safely from you. He is concernd with Mr. Saml Hartley in the African & Wt Inda Trade, & goes to Paris on some secret merchantile Business, which will be handed to Monsieur Sartine, & which will be best explaind by himself. S. Hartley is the Relation of & in close connexion with our honest freind David; He is a deserving man, & I hope from the circuitous trade He is upon with France & their West Indies, He will be a useful one to our Country; I therefore give Mr Barber a seperate introductory Letter to You, for any aid that you may have in your power to give to his scheme.
I have wrote to DH (now at his Country House) that Mr Barber was going, and as He has lately expressd a wish to write to you by some safe conveyance, I think I shall have a letter for you in time for Mr Barber to carry; If not, in a very few days there will be one equally good by a Countryman, Mr. K——x, who will go to you on similar business with that of Mr. Sterry in Novr. last, & which is in the fairest way of being propitious— Mr K——x was with you at P——s, at the same time that Sterry was there.
I am sorry to tell you that not one step is yet taken for the Cartel going another trip. The sailing is delayd by the board of sick & hurt on the former stale accot “the want of specification of numbers” this is the harder on me as they are dayly breaking out & flying here for assistance; & what is worse, many of the privates are entering into the Kings service.
I have helpt on board Ship (a Dutchman to Ama) no less than six to day & yesterday, ie Capn. Ruggles of a privar. Capn. Coffin of Do, & the Captains White, Tracey, Bartlett & Clarke, all of New England. As each man must be supplyd with some few Guineas, these burthens (so very frequent on me) are almost intolerable, & all my perswasions for the men not to break prison are inneffectual. There are two Cartel Ships from Boston, the terms on which they come away you will have on a seperate peice of Paper—as yet nothing is done towards releasing an equal number of american prisoners here, nor I beleive will there.
I annex you the Price of the Maps lately shippd for Amsterdam their amount is £25:18:6. That of the books has been before drawn for in Peter’s Bill which was made 110£ instead of the even hundred so that I owe you some shillings thereon. You will see by Conynghams accot with me, herewith sent, that His Ballance is 33:4:2d due me over & above the fifty pound bill I drew on you; this added to the accot of the maps make £59:2:8. which I shall draw on you for in the usual way on Monsr: Grand, & which I should be obligd to you to order Mr Grand to pay attention to.
I do not apprehend you have paid a Bill of Jas. Brehons (a surgeon in one of the Continental Ships) twice over; altho it may be so, for this man & others, after escaping once with my aid, was taken on his passage out, and again got away with four others from Forton— This can be cleard up when I get at my papers & made satisfactory to you.
If I have time I will inclose you a letter for Mr Carmichael. I hope when Mr. Jay & Adams arrives, you will mention me as a person extreemly ready, & at their command, to do any services to the cause, they are employd in. The latter appointment has causd much animadversion among the thick heads of this Country. I hope they may all arrive safe & to good purpose. I am with the highest esteem Dr Sir yr obligd & ob. Sert.
T: D——


Maps Bought Decr. 1779 according to the order from Mr W.T. F——n & shippd on board the Ship Lady Elizabeth Captain Claas Doorn bound to Amsterdam. The Box markd BTF & directed For Messrs. Fizeau & Grand Merts Amsterdam.


Survey of Devonshire
12
Sheets by Donn
£2.2.0


Glocestershire
6
Sheets by Taylor
1.5.0



Wiltshire
19
Sheets by Andrews
2.12.6


Sussex
6
Sheets
10.6


Kent
27
Sheets by Dury & Andrews
3.13.6


Dorset
6
Sheets by Taylor
1. 5.0


Hampshire
6
Sheets idem
1. 5.0


Surrey
9
Sheets by Rocque
2. 2.0


Berkshire
18
Sheets idem
2.12.6


Middlesex
4
Sheets idem
1. 1.0


Oxford
4
Sheets by Jefferys
1. 1.0


Cumberland
6
Sheets by Donald
1.11.6


The Country 90 Miles round London by Dury
10.6


Environs of London
16
Sheets by Rocque
2. 2.0


England in one Sheet


2.6


Ditto in four Sheets


6.0


Environs of Dublin
4
Sheets by Rocque
1. 1.0


Plan of Corke


5.–


Packing Case


3.6





£25.12.0


Porterage, Boat-hire & Shipping Charges


6.6





£25.18.6


The Survey of Cornwall is out of Print & cannot be had. Somerset and Lancashire are not yet finishd. As I find by your last Letter the accot of Books never got to hand I am convincd some of my letters have miscarryd. I am pretty certain the letter which coverd the Bill of Parcels for them was sent, soon after the box was shippd in June last, by way of Amsterm. and was to be put into the post office there by a friend of mine who took charge of the letter that far. This is the more extraordinary as the letter escapd the philistine hands of the Londo. Post Office. I herewith annex another bill; but you are to observe, the whole numbers mentiond below, were not sent in the box, sixteen or eighteen numbers (suppose 18 which being shillings each is 18/—) are to be deducted therefrom. The exact accot. of this, is with my papers, purposely securd many miles from this on accot of the trouble Hutchins’s affair brought on me; so that I cannot make out the exact accot at present, but it shall be hereafter settled to your satisfaction.



Books sent in a box to Amsterdam June 1779 directed for Messrs. Fizeau Grand & Co.
  
  

  
  Remembrancer eight vols: & eight numbers
}
£4.12s.


Parliamentary Register 10 vols: and 12 numrs


American Charters, & two Political tracts

  7.6 


Annual Register for 1774 & 1775

  11.  


Considerations on the French & Amn War. Narrative of Lord Howes fleet in Ama. Examination &c Adml Keppels defence. West India Mercht. Henleys tryal. Valens Letters &c & box
}
  16.6 


Annual Register 76 and 1777

  11.0 


Parliamentary Register in numbers 6 to 28 & 35 to 72
}
  3: 1.0 


Remembrancer in do for 78 & nos. 42 to 49 & 50




  £9:19:0 



